Exhibit IMMEDIATE RELEASE November 25, 2008 UNITED NATURAL FOODS ANNOUNCES FIRST QUARTER 2009 DILUTED EPS OF $0.31 First Quarter Highlights · Net Sales increased 17.4% to $864.2 million in the first quarter 2009 · Comparable Net Sales increased 10.1 % in the quarter · Net Income of $13.2 million Dayville, Connecticut – November 25, 2008 United Natural Foods, Inc. (Nasdaq: UNFI) today reported net sales for the first quarter of fiscal 2009, ended November 1, 2008, of $864.2 million, an increase of $127.8 million, or 17.4%, from the $736.4 million in net sales recorded in the first quarter of fiscal 2008.Excluding the effect of the Company’s November 2007 acquisition of Millbrook Distribution
